
	
		III
		112th CONGRESS
		1st Session
		S. RES. 129
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2011
			Mr. Rockefeller (for
			 himself, Mr. Manchin,
			 Mr. Harkin, Mr.
			 Enzi, Mrs. Murray, and
			 Mr. Isakson) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			April 5, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the 29 coal miners who perished in
		  the explosion at the Upper Big Branch Mine in Montcoal, West Virginia, on April
		  5, 2010, and remembering all those who have lost their lives while mining for
		  the resources on which the United States relies.
	
	
		Whereas West Virginia coal miners and their predecessors
			 not only have a strong commitment to providing a good living for their
			 families, but also take a deep and patriotic pride in the fact that their work
			 and the energy they produce has made the United States strong and free;
		Whereas coal mining has been, and remains, an important
			 part of the economy of the United States;
		Whereas coal accounts for nearly 1/2
			 of the electricity produced in the United States;
		Whereas coal has been commercially mined in what is now
			 the State of West Virginia since 1810;
		Whereas since 1810, West Virginia miners and their
			 families have sacrificed greatly to mine the coal that powers the economy of
			 the United States;
		Whereas, on April 5, 2010, 29 heroic and patriotic West
			 Virginia miners tragically lost their lives in an explosion at the Upper Big
			 Branch Mine in Montcoal, West Virginia;
		Whereas a search and rescue effort was launched
			 immediately following the explosion that involved dozens of courageous
			 volunteers, first responders, and mine rescue teams who fearlessly risked their
			 lives to rescue survivors and find lost miners;
		Whereas Carl Pee Wee Acord, Jason Matthew
			 Atkins, Christopher Lee Bell, Sr., Gregory Steven Brock, Kenneth A. Chapman,
			 Sr., Robert Eugene Clark, Cory Davis, Charles Timothy Davis, Michael Lee
			 Elswick, William Ildon Griffith, Steven J. Smiley Harrah, Edward
			 Dean Jones, Richard Keith Lane, William Roosevelt Lynch, Joe
			 Marcum, Ronald Lee Maynor, Nicolas D. McCroskey, James Eddie
			 Mooney, Adam K. Morgan, Rex Lane Mullins, Joshua Scott Napper, Howard
			 Boone Payne, Jr., Dillard Earl Dewey Persinger,
			 Joel R. Jody Price, Gary Wayne Quarles, Deward Allan Scott,
			 Grover Dale Skeens, Benny Ray Willingham, and Ricky L. Workman perished in the
			 explosion at the Upper Big Branch Mine;
		Whereas the terrible tragedy broke the hearts of the
			 people of the United States;
		Whereas since the beginning of 2010, 77 miners of coal and
			 other resources have lost their lives on the job, and thousands more have been
			 injured or diagnosed with occupational illnesses, such as Black Lung
			 disease;
		Whereas the families of the deceased continue to suffer,
			 as do those miners who have become seriously injured or ill; and
		Whereas Congress has long recognized the need to protect
			 the safety and health of miners: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the coal
			 miners who lost their lives in the explosion at the Upper Big Branch Mine in
			 Montcoal, West Virginia, on April 5, 2010;
			(2)extends its
			 continued heartfelt condolences to the families of the deceased, who are still
			 looking for answers to the tragedy;
			(3)recognizes the
			 hardships faced by survivors of the tragedy and fellow miners who worked
			 side-by-side with the deceased;
			(4)acknowledges the
			 risks faced by all miners, as well as the important and often overlooked
			 contributions that miners make to the United States;
			(5)expresses its
			 appreciation for the volunteers, first responders, and mine rescue teams who
			 fearlessly risk their lives to save miners after tragedies; and
			(6)reaffirms its
			 commitment to keep miners safe and healthy on the job.
			
